DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 10 August 20121, on an application filed 17 April 2020, which claims domestic priority to a provisional application filed 29 August 2014.
Claims 35, 71 and 72 have been amended.
Claims 73 and 74 have been canceled.
Claims 79 and 80 have been added by amendment.
Claims 35-72 and 75-80 are currently pending and have been examined.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 38-41, 45-58, 61, 63, 67-69, 71, 72 and 76-78 are rejected under 35 U.S.C. 103 as being obvious over Experton (U.S. PG-Pub 2012/0232929 A1) in view of Kalathil (U.S. PG-Pub 2014/0278532 A1) further in view of Shutko et al. (U.S. Patent 8,762,175 B1), hereinafter Shutko, further in view of Fisher (U.S. PG-Pub 2018/0130548). 

As per claims 35, 71 and 72, Experton discloses a method, a medical record management system and a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations (Experton, Figs. 1-3 and 5) comprising: 
an electronic medical record (EMR) database that stores a plurality of records indexed at least according to user accounts (Experton Fig. 2 and paragraphs 28-31 discloses a plurality of EMR databases that are indexed according to patients, i.e. user accounts. System user can be a provider, patient or insurer, see paragraph 29.);
a server coupled with the EMR database (Paragraphs 32, 50), wherein the server is configured to: 
store, in a first computing device, an EMR associated with a user account that is associated with a second computing device (Paragraphs 40 and 51.); 
receive a request to initiate proximity exchange over a network (Paragraph 61.); 
receive location data of the first computing device (Both devices locations are determined, see paragraph 40.); 
receive location data of the second computing device (Both devices locations are determined, see paragraph 40.); 
query a ... database to retrieve healthcare provider facility source information relevant to the requesting party (Paragraphs 30, 42 and 46.);
determine based on the location data of the first computing device and the location data of the second computing device that the first computing device and the second computing device are within a threshold proximity (Both devices locations are determined, which is used to determine whether users are within a threshold proximity, such as “physical proximity” of each other, see paragraphs 37, 40, 48 and 51. System also determines devices are within proximity in multiple methods, including devices being within Bluetooth range, a WiFi domain, or transfer of encryption keys between proximately located devices, see paragraphs 37, 48 and 55.); 
receive a control input from the second computing device (Confirmation of transfer request provided by record owner of 2nd device, see paragraph 34.); 
generate an EMR response to the EMR request based on location data of the first computing device, location data of the second computing device, the proximity determination, the healthcare provider facility source information retrieved from the ... database, the control input and the initiation of proximity exchange (EMR data is only transferred after proximity ; and 
transmit the EMR response over the network (Paragraphs 40 and 51.).

Experton discloses initiation of a proximity exchange by the first device, see paragraph 61, however, Experton fails to explicitly disclose:
	pre-cache, in a secure container of a first computing device, information; and unlock the secure container in the  first computing device with access to the information in response to the determination that the first computing device and a second computing device are with the threshold proximity;
reception of an EMR request associated with the user account; 
query a geolocation database to retrieve healthcare provider facility location information relevant to a location of the second computing device as determined from the location data of the second computing device, the retrieved healthcare provider facility location information comprising a set of locations of a plurality of healthcare provider facilities at different geographic locations; and 
generating a communication based on the determined healthcare provider facility location information.

Kalathil teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose reception of an EMR request associated with the user account (Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see 

Shutko teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose query a geolocation database to retrieve healthcare provider facility location information relevant to a location of the second computing device as determined from the location data of the second computing device, the retrieved healthcare provider facility location information comprising a set of locations of a plurality of healthcare provider facilities at different geographic locations; and generating a communication based on the determined healthcare provider facility location information (Shutko, discloses querying a pharmacy database that includes corresponding geolocation to communicate which pharmacies that are physically nearby  or within a certain distance of a patient’s mobile device’s current location, see Fig. 2 and C6L1-19; see also Fig. 5.) in order to provide a healthcare communication system that presents “a list of pharmacies within a distance from the member” (Shutko, C2L35-36.).

Fisher teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose pre-cache, in a secure container of a first computing device, information; and unlock the secure container in the  first computing device with access to the information in response to the determination that the first computing device and a second computing device are with the threshold proximity (Fisher teaches pre-caching health record information in a secure container of a first computer and then unlocking that container for the 

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the healthcare record communication system of Experton to include:
reception of an EMR request associated with the user account and various healthcare transactions, as taught by Kalathil, in order to provide a “more complete EHR of the Patient is readily available to a Provider in response to a single request, without burdening the Provider to send multiple requests to multiple Providers and assembling the collected EHR data in usable form” (Kalathil, paragraph 13); an
querying a pharmacy database that includes corresponding geolocation to communicate which pharmacies that are physically nearby  or within a certain distance of a patient’s mobile device’s current location, as taught by Shutko, in order to provide a healthcare record communication system that presents “a list of pharmacies within a distance from the member” (Shutko, C2L35-36.); and
pre-cache, in a secure container of a first computing device, information; and unlock the secure container in the  first computing device with access to the information in response to the determination that the first computing device and a second computing device are with the threshold proximity, as taught by Fisher, in order to provide in order to manage the sharing of a patient’s healthcare data with a mobile device.



As per claims 38-41, 45-58, 61, 63, 67-69 and 76-78, Experton/Kalathil/Shutko/Fisher discloses claim 35, discussed above. Experton/Kalathil/Shutko/Fisher also discloses:
38. 	wherein the EMR database comprises a clinical operating system (cOS) service (Figs. 2 and 3.);
39. 	wherein the server comprises a clinical operating system (Figs. 2 and 3.);
40. 	wherein the EMR request adheres to a protocol of the clinical operating system (Only properly presented requests can be considered, see paragraph 61. Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.);
41. 	the EMR request comprises at least one of the following: a monitoring service request, an alert request, a workflow request, a business service request, a routing services request, a validation request, a discovery service request, a consent services request, and an event services request (Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.);
45. 	wherein the EMR request comprises a healthcare services transaction (Kalathil receives EMR requests associated with patient information and various other healthcare ;
46. 	wherein the healthcare services transaction comprises at least one of the following: a request for a service, a location of a service, a cost of a service, a service authorization, a service authentication, a healthcare provider request, and a service adjudication (Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.);
47. 	wherein the EMR request comprises a healthcare goods transaction (Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.);
48. 	wherein the healthcare goods transaction comprises at least one of the following: a healthcare product purchase, a prescription, and a healthcare product lease (Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.); 	
49.	wherein the EMR request comprises a records transaction (See paragraphs 40, 51 and 61. Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.);
50.	wherein the records transaction comprises at least one of the following: a record write transaction, a record read transaction, a record create transaction, a record delete transaction, and a record modify transaction (See paragraphs 40, 51 and 61.);
51. 	wherein the EMR request comprises healthcare context data (See paragraphs 40, 51 and 61, it is the Office’s position that an EMR provides healthcare context data. Kalathil receives EMR requests associated with patient information and various other healthcare transactions, including prescription transactions, payment requests, and surgical procedures, see Abstract, Fig. 1 and paragraphs 35-37, 41, 49, 52 and 59.);
52. 	wherein the healthcare context data comprises a contextual representation of at least one of the following: the second computing device, a patient, a healthcare provider, a service, a product, a location, and an event (Paragraph 61.);
53. 	wherein the server is further configured to generate the EMR response based on the healthcare context data (The EMR provides contextual data, accordingly, transfer of the EMR response containing the EMR data is generation of an EMR response based on the context data, see paragraphs 40, 51 and 61.);
54.	wherein the healthcare context data includes at least one of the following attributes: an absolute location, a relative location, a time, a patient identifier, a healthcare provider identifier, a weather condition, a traffic condition, an urgency, a priority, a certification requirement, and a relationship requirement (See paragraphs 40, 51 and 61. It is old and well known that EMRs contain patient identifiers.);
55. 	wherein the records comprise patient records (See paragraphs 40, 51 and 61.);
56. 	wherein the records comprise healthcare provider records (Fig. 2 #202.);
57. 	wherein the records comprise employer healthcare records (Paragraph 27.);
58. 	wherein the records comprise employee healthcare records (Paragraph 27, there is no functional difference between the data communicated in claims 55-58.);
61. 	wherein the EMR database is further configured to store the plurality of records according to a secured format (EMR database requires authentication to be accessed, see paragraph 33.);
63.	 wherein the plurality of records are patient medical records (Fig. 2.);
67. 	wherein the second computing device comprises a smart phone (Paragraphs 9 and 29.); 
68. 	wherein the second computing device includes at least one of the following: a vehicle, a robot, a tablet, a medical device, a sensor, and a device server (Paragraph 29.); 
69. 	wherein one or more of the computing devices includes at least one of the following: a point of sales terminal, a kiosk, a vehicle, and a tablet (Paragraph 29.); 
76. 	wherein the transmission of the EMR response over the network is to one or both of the first computing device and second computing device (See paragraphs 40, 51 and 61.);
77. 	wherein the first computing device is associated with a medical service provider (See paragraphs 32, 40, 50, 51 and 61.);
78. 	wherein the second computing device is associated with a patient (See paragraph 29.).


Claims 36, 37 and 70 are rejected under 35 U.S.C. 103 as being obvious over Experton/Kalathil/Shutko/Fisher further in view of Xue et al. (U.S. Patent 8,639,233 B1), hereinafter Xue.

As per claims 36 and 37, Experton/Kalathil/Shutko/Fisher discloses claim 35, discussed above. 
36. 	cellular network interfaces that transmit and receive wireless communication over a cellular network (Experton discloses cellular network interface, see paragraphs 9, 31, 48, 87.);
37. 	wherein each cellular network interface couples with at least one of the following wireless networks: GSM, EDGE, HSPA, HSPA+, TD-LTE, CDMA, UMTS, WiMAX, EVDO, and WiFi (Paragraph 31.);

Experton/Kalathil/Shutko fail to explicitly disclose:
36, 70. 	a plurality of cellular network interfaces; wherein the server is configured to select one of the plurality of cellular network interfaces based on the location data of the second computing device, said transmitting comprising transmitting the EMR response over the selected one of the plurality of cellular network interfaces;
37. 	wherein different cellular network interfaces couple with different wireless networks.

However, Xue teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose:
36, 70. 	a plurality of cellular network interfaces (Xue, Figs. 3, 4 and C6L66-C7L20.);
wherein the server is configured to select one of the plurality of cellular network interfaces based on the location data of the second computing device, said transmitting comprising transmitting the EMR response over the selected one of the plurality of cellular network interfaces (Xue, Figs. 3, 4 and C6L66-C7L20; the Office notes that the location of the Wifi network will comprise the location of the mobile device.);;
37. 	wherein different cellular network interfaces couple with different wireless networks (C5L57-C6L12.);
in order to provide additional methods for communicating data using a variety of communication protocols (Xue, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the communications protocols of Experton/Kalathil/Shutko/Fisher to include a plurality of cellular network interfaces, selecting a network interface for record transmission based on location of a device and wherein different cellular network interfaces couple with different wireless networks, as taught by Xue, in order to provide additional methods for communicating data using a variety of communication protocols (Xue, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 62, 64 and 65 are rejected under 35 U.S.C. 103 as being obvious over Experton/Kalathil/Shutko/Fisher further in view of Dicks et al. (U.S. Patent 8,126,728 B2), hereinafter Dicks.

As per claims 62, 64 and 65, Experton/Kalathil/Shutko/Fisher discloses claim 35, discussed 
62. 	wherein the secured format adheres to a cryptographic standard and depends on a user account;
64. 	wherein the secured format adheres to a secure function that depends on a patient's authentication key; and
65. 	wherein the secured format comprises a homomorphic encryption format.

Dicks teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose:
62. 	wherein the secured format adheres to a cryptographic standard and depends on a user account (data is encrypted in a method that is consistent with the key provided to the user/receiver of the data, see Col. 10, lines 38-63);
64. 	wherein the secured format adheres to a secure function that depends on a patient's authentication key (data is encrypted in a method that is consistent with the key provided to the user/receiver of the data, see Col. 10, lines 38-63); and
65. 	wherein the secured format comprises a homomorphic encryption format (See Col. 10, line 22 to Col. 11, line 27, the Office notes that the specific encryption format utilized by the system comprises a design choice.);
in order to provide a “system that interoperates with a variety of medical devices utilizing a broad range of wired connections to receive medical data, and provides for management and transport of that data to a healthcare provider” (Dicks, Col. 3, lines 14-18).

 coupled with the plurality of cellular network interfaces, as taught by Dicks, in order to provide a “system that interoperates with a variety of medical devices utilizing a broad range of wired connections to receive medical data, and provides for management and transport of that data to a healthcare provider” (Dicks, Col. 3, lines 14-18). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 42-44, 59, 60 and 66 are rejected under 35 U.S.C. 103(a) as being obvious over Experton/Kalathil/Shutko/Fisher or Experton/Kalathil/Shutko/Fisher/Xue, further in view of Raj et al. (U.S. PG-Pub 2014/0344153 A1), hereinafter Raj.

As per claims 42-44, 59, 60 and 66, Experton/Kalathil/Shutko/Fisher or Experton/Kalathil/Shutko/Fisher/Xue discloses claims 35, 36 and 39, as shown above. Experton/Kalathil/Shutko/Fisher also discloses: 
59, 60, 66.	EMR responses (Experton, paragraphs 40, 51 and 61.); and
59, 60.		Data associated with a user account or computing device (Experton, paragraphs 40, 51 and 61.). 


42. 	wherein the server is further configured to provide access to the clinical operating system via an application program interface (API);
43. 	wherein the server is further configured to provide access to the clinical operating system via an application program interface (API) wherein the API is published via at least one of the plurality of cellular network interfaces;
44.	wherein the API comprises a web service API ; 
59. 	wherein at least one of the … responses comprises a payment authorization request …;
60. 	wherein at least one of the … responses comprises a payment …; 
66. 	an analytics engine coupled with the mobile account management server and configured to compile analytics based on the results set and wherein the … responses includes the analytics; and

Raj discloses teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide:
43. 	wherein the API is published via at least one of the plurality of cellular network interfaces (API published from hub via cellular to provide access to API to mobile devices, see paragraphs 46, 49, 88, 178, 194 and 218.);
44.	wherein the API comprises a web service API (paragraph 197);
59. 	wherein at least one of the … responses comprises a payment authorization request …(paragraph 40 and Figs. 9-10);
60. 	wherein at least one of the … responses comprises a payment … (paragraph 40 ;; 
66. 	an analytics engine coupled with the mobile account management server and configured to compile analytics based on the results set and wherein the … responses includes the analytics (paragraph 86); and
	because by “centrally providing tokenization services can simplify and standardize the use and provisioning of tokens across a variety of different systems and mobile devices, including for both secure element (SE) and non-secure (non-SE) element mobile payment implementations” (Raj, paragraph 11).

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify Experton/Kalathil/Shutko/Fisher/Shutko or Experton/Kalathil/Shutko/Fisher/Xue to include an web service or cellular network published API, responses including payment authorization or payment, analytics of response data, as taught by Raj, because by “centrally providing tokenization services can simplify and standardize the use and provisioning of tokens across a variety of different systems and mobile devices, including for both secure element (SE) and non-secure (non-SE) element mobile payment implementations” (Raj, paragraph 11). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 75 is rejected under 35 U.S.C. 103(a) as being obvious over Experton/Kalathil/Shutko/Fisher/Dicks, further in view of Biswas et al. (U.S. PG-Pub 

As per claim 75, Experton/Kalathil/Shutko/Fisher/Dicks disclose claim 65, and also disclose utilizing encryption for the communications of the system, including the EMR database and mobile account management server, as shown above. Experton/Kalathil/Dicks fail to explicitly disclose a homomorphic encryption space where data exchanges adhere to the homomorphic encryption format.

Biswas teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose a homomorphic encryption space where data exchanges adhere to the homomorphic encryption format (Biswas, paragraphs 50-52.) in order to provide electronic communication data security.

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the method of Experton/Kalathil/Shutko/Fisher/Dicks to include a homomorphic encryption space where data exchanges adhere to the homomorphic encryption format, as taught by Biswas, in order to provide electronic communication data security. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 79 and 80 are rejected under 35 U.S.C. 103(a) as being obvious over 

As per claims 79 and 80, Experton/Kalathil/Shutko/Fisher discloses claim 35, as shown above. Experton/Kalathil/Shutko/Fisher fail to explicitly disclose:
79.	wherein said pre-caching is in response to a determination by the server that the first computing device is within a predetermined distance of the second computing device; and
80. 	wherein said pre-caching is based on a weather or traffic condition.

79.	wherein said pre-caching is in response to a determination by the server that the first computing device is within a predetermined distance of the second computing device; and
80. 	wherein said pre-caching is based on a weather or traffic condition.

Clausen teaches that it was old and well known in the art of data communications at the time of the invention/filing to disclose wherein said pre-caching is in response to a determination by the server that the first computing device is within a predetermined distance of the second computing device; and wherein said pre-caching is based on a weather or traffic condition (Clausen, Fig. 3 and claims 8 and 26.) in order to provide secure access to private data.

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the healthcare record communication system of Experton/Kalathil/Shutko/Fisher to include wherein said pre-caching is in response to a determination by the server that the first computing device is within a predetermined distance of the second computing device; and wherein said pre-caching is based on a weather or traffic condition., as taught by Clausen, in order to provide secure access to private data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of 


Response to Arguments

Applicant’s arguments filed 10 August 2021	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 11-12 that the previously cited references failed to disclose the amended material in the claims. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Fisher and Clausen, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Experton, Kalathil, Shutko, Fisher, Clausen, Xue, Choing, Dicks, Raj, Berry and Biswas, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
13 August 2021